Citation Nr: 0918531	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  06-18 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for vertigo, claimed as 
secondary to service-connected residuals of a perforated left 
tympanic membrane.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1947 to May 1950.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has an intermittent history of vertigo; the most 
probative evidence does not show a causal link between his 
condition and his service-connected residuals of a perforated 
left tympanic membrane or any other incident of service.


CONCLUSION OF LAW

The Veteran's claimed vertigo is not due to or the result of 
his service-connected residuals of a perforated left tympanic 
membrane or any other incident of service, and, therefore, 
service connection is not warranted.  38 U.S.C.A. §§ 1110, 
1131, and 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent 
to the Veteran in May 2005 and April 2006.  The May 2005 
letter advised the Veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).  The April 2006 letter 
explained how disability ratings and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Veteran has not alleged that VA failed to 
comply with the notice requirements of the VCAA, and he was 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, and has in fact provided 
additional arguments at every stage.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded medical examination to obtain an 
opinion as to whether his alleged vertigo can be attributed 
to an in-service injury that perforated his left ear drum or 
the residuals thereof.  Cf. McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Further examination or opinion is not needed 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed condition may be associated with 
the Veteran's service connected disability or any other 
incident of his military service.  This is discussed in more 
detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Service Connection (Vertigo)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran alleges he has suffered with vertigo since an 
injury in the military where he perforated his left ear drum.  
He alleges immediately after the injury he had severe attacks 
of vertigo.  Currently, he does not have severe attacks of 
vertigo, but still suffers with periodic dizzy spells due to 
the old injury to his left ear. 

Any disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. See 38 C.F.R. § 3.310. Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The Veteran's service treatment records indicate he suffered 
an injury to his left ear in July 1949.  At that time, the 
Veteran dived into a swimming pool and immediately felt pain 
followed by bloody discharge from his left ear.  He self-
reported a history of left ear trauma in March 1949 where a 
cork ball hit the left side of his head. The Veteran was 
diagnosed with a perforated left ear drum, which was noted to 
have likely been already perforated for some time due to the 
March 1949 injury.  An August 1949 treatment record also 
indicates otitis externa ("swimmer's ear") as a 
complication of the perforation.  He was hospitalized during 
the month of August 1949 at which time x-rays did not show 
any evidence of disease.  By the end of August 1949, the 
perforated ear drum was noted to be healed and asymptomatic, 
other than periodic tinnitus, and the Veteran was discharged 
to duty.  The service treatment records are silent as to any 
complaints, treatment or diagnosis of vertigo.  Rather, the 
Veteran's perforated left ear drum healed without residuals 
other than periodic tinnitus.

The Veteran was service connected for residuals of a 
perforated left tympanic membrane in 1981.  The Veteran is 
also currently service-connected for bilateral hearing loss 
and tinnitus, secondary to the perforated left ear drum.  The 
crucial inquiry here is whether the Veteran's alleged vertigo 
is proximately due to or the result of his service-connected 
healed perforated left eardrum.  The Board concludes it is 
not.

The medical history of the Veteran's vertigo is unclear.  The 
Veteran claims he had severe attacks of vertigo immediately 
following the in-service injury to his left ear.  Service 
treatment records, however, are silent as to any such 
complaints or a diagnosis of vertigo.  Indeed, the Veteran 
was hospitalized in August 1949 due to his injury and the 
only reported complaint was tinnitus.  After service, the 
Veteran was treated by a private physician in 1976 for right 
ear pain.  At that time, the right tympanic membrane was 
intact, but painful with some swelling.  The Veteran did not, 
at that time, complain of any dizziness nor was he diagnosed 
with vertigo. 

VA outpatient treatment records indicate treatment for 
hearing loss and tinnitus from 1991 to 2005 with no 
complaints of dizziness.  The first complaint of dizziness 
noted in the VA outpatient treatment records is in August 
2005, over five decades after service.  At that time, 
although the complaint of dizziness was noted, no diagnosis 
was rendered.  Indeed, the VA outpatient treatment records as 
a whole are silent as to a diagnosis of vertigo.  

The Veteran provided private treatment records, which are 
ambiguous.  The Veteran's primary private treating physician 
appears to be Dr. Pritchard, D.O.  In various statements 
dated 2000 to 2004, Dr. Pritchard notes the Veteran's in-
service injury and current vertigo.  On referral, however, no 
other physician appears to agree with Dr. Pritchard's 
diagnosis.  As indicated above, the Veteran was privately 
treated in 1976 for right ear pain by Dr. Ippensen, M.D., on 
referral from Dr. Pritchard.  At that time, Dr. Ippensen did 
not indicate any complaints of dizziness or a diagnosis of 
vertigo. 

Similarly, in October 2002, the Veteran was treated by a 
private ENT doctor, Dr. Druck, M.D., again pursuant to a 
referral from Dr. Pritchard.  Therein, Dr. Druck opines, 
"[the Veteran] does not actually have major symptoms of true 
vertigo or acute episodes...."  Although the in-service injury 
is noted, Dr. Druck indicated on physical examination, "Both 
ears show essentially normal drums and canals."  In short, 
Dr. Druck found no reason to suspect true vertigo.  

Dr. Pritchard himself, through his various statements, 
indicates a diagnosis of vertigo and infers a relationship 
with the Veteran's in-service injury.  The various 
statements, however, indicate several inaccuracies with the 
bulk of the factual and medical evidence.  In an undated 
statement submitted in October 2001 by the Veteran, for 
example, Dr. Pritchard indicates the Veteran was hospitalized 
for three months following the in-service injury perforating 
his left eardrum.  Service treatment records simply do not 
support such a lengthy hospitalization.  Rather, the Veteran 
was admitted on July 28, 1949 and discharged to duty on 
August 23, 1949, which is less than one month.  Dr. 
Pritchard, also in this October 2001 statement, characterizes 
the Veteran's vertigo as "extreme" whereas the bulk of the 
medical evidence and indeed the Veteran's own statements 
indicate he does not currently suffer from acute episodes or 
major symptoms of vertigo. 

Dr. Pritchard also submitted statements in July 2000 and June 
2004 indicating the in-service injury severely impacted both 
ears and rupturing the tympanic membranes bilaterally.  Dr. 
Pritchard goes on to say the Veteran's ear "bled quite 
profusely from both canals."  In June 2004, Dr. Pritchard 
also indicates the Veteran's injuries and current residuals 
clearly entitle him to more than a 10 percent disability 
rating. 

The Board notes that "service connection" and "disability 
ratings" are legal inquiries, not medical ones.  See Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997).  Further, the Board 
finds that Dr. Pritchard's opinion is not probative for the 
following reasons.

While the Board may not ignore a medical opinion, it is 
certainly free to discount the relevance of a physician's 
statement. See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  

In this case, the Board does not find any of Dr. Pritchard's 
statements probative mainly because they are based on 
incorrect factual premises and overall are at odds with the 
bulk of the medical evidence.  See Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993) (a medical opinion based on incorrect 
factual premise is not probative).  

Clearly, Dr. Pritchard's depiction of the Veteran's in-
service injury rupturing both ear drums causing a three month 
hospitalization is contrary to his service treatment records 
and the bulk of the medical evidence.  The Veteran himself 
does not contend he ruptured both ear drums in the military.  
Dr. Pritchard also clearly exaggerates the Veteran's current 
manifestations of dizziness and vertigo describing them as 
"severe" and overall totally disabling.  In contrast, other 
private doctors found no evidence of any significant 
manifestations of vertigo and indeed VA outpatient treatment 
records are completely silent as to any complaints, treatment 
or diagnosis of vertigo until August 2005 where the Veteran 
complained of dizziness.  The Veteran himself does not allege 
he has severe vertigo currently.  Rather, the Veteran 
indicates he currently has "dizzy spells," but, "they [are 
not] as violent as they used to be." 

In contrast, the Veteran was afforded a VA examination in 
September 2005.  The Veteran's service injury was noted as 
well as his reported history of vertigo.  The examiner 
diagnosed the Veteran with a well-healed perforation of the 
left eardrum and intermittent dizziness and some intermittent 
history of vertigo.  With regard to etiology, the examiner 
opined as follows:

Many years ago [the Veteran] used to have 
episodes of vertigo, but these have generally 
ceased at the present time.  Since there is no 
documentation as far as I can find in his chart 
concerning the dizziness and vertigo as being 
related to the perforation, I think it is 
conjecture at this point as to whether the 
dizziness and vertigo are secondary to his 
history of perforation, because he remains well-
healed.

The Board finds the examiner's opinion compelling.  It is 
based on clinical tests and a complete review of the 
Veteran's medical history and current findings.  The opinion, 
moreover, considers the possible connection between the 
perforated ear drum and the Veteran's intermittent history of 
vertigo and dismisses the likelihood of the connection given 
the fact that the Veteran does not have acute symptoms 
currently and the perforated ear drum is completely healed.  
In contrast to Dr. Pritchard, the examiner notes the correct 
factual history in rendering his opinion.  

The Veteran's representative argues the examination is a 
"non-opinion" because the examiner merely indicates any 
opinion with regard to etiology would be speculative.  The 
Board disagrees.  The examiner does not definitively rule out 
the possibility that the Veteran has intermittent vertigo 
because of his old in-service injury, but discounts the 
likelihood of a connection in light of the fact that the 
perforated ear drum is well-healed and the Veteran denied any 
current acute manifestations of vertigo.  The Board further 
notes Dr. Druck, the Veteran's private ENT physician, 
similarly discounted the likelihood the Veteran currently has 
true vertigo.  The examiner's opinion is thoroughly explained 
and supported by the other probative medical evidence and 
service treatment records.

The Board has considered the Veteran's statements describing 
the violent attacks of vertigo he allegedly suffered 
immediately after his in-service injury and thereafter.  In 
accordance with the recent decision of the United States 
Court of Appeals for the Federal Circuit in Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006), lay evidence presented 
by a veteran concerning his continuity of symptoms after 
service is generally credible and ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
In this case, however, the Board finds the Veteran's 
contention that he suffered violent attacks of vertigo 
immediately after service incredible in light of the 
completely silent medical records.  The Veteran sought 
medical treatment in service and thereafter for other 
residuals from his injury, to include ear pain and hearing 
loss, but never indicated he suffered from dizziness or 
episodes of vertigo until over five decades after service. 

Even if the Board were to accept the Veteran's description of 
continuity of symptomatology, the Veteran's claim ultimately 
fails based upon the lack of probative medical nexus 
associating his in-service perforated left ear drum to his 
intermittent vertigo. The provisions concerning continuity of 
symptomatology do not relieve the requirement that there be 
some probative evidence of a nexus to service.  For service 
connection to be established by continuity of symptomatology 
there must be medical evidence that relates a current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).  In other words, even accepting 
the Veteran's allegations, the most probative medical 
evidence does not link any current vertigo to his previous 
in-service injury or any other remote incident of service.  
As a side note, the Board notes it is not clear the Veteran 
actually has a definitive diagnosis of vertigo.  Indeed, the 
Veteran himself denies any current acute episodes or 
manifestations of vertigo.

The Board concludes service connection must be denied. As 
reflected by the discussion above, the preponderance of the 
evidence is against the Veteran's claim, and the benefit of 
the doubt doctrine is not for application.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F.3d 1361 (Fed Cir. 2001).


	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for vertigo, claimed as 
secondary to service-connected residuals of a perforated left 
tympanic membrane, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


